[Cite as State ex rel. Duncan v. DeWeese, 132 Ohio St. 3d 525, 2012-Ohio-3835.]




  THE STATE EX REL. DUNCAN, APPELLANT, v. DEWEESE, JUDGE, APPELLEE.
                      [Cite as State ex rel. Duncan v. DeWeese,
                        132 Ohio St. 3d 525, 2012-Ohio-3835.]
Court of appeals’ judgment dismissing complaint for writ of mandamus
        affirmed—Sentencing entry did not need to contain a disposition
        concerning specifications that defendant was charged with but was not
        convicted of.
   (No. 2012-0904—Submitted August 22, 2012—Decided August 30, 2012.)
   APPEAL from the Court of Appeals for Richland County, No. 2011 CA 102.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Roy Duncan, for a writ of mandamus to compel appellee,
Richland County Common Pleas Court Judge James DeWeese, to issue a new
sentencing entry. Duncan asserts that his current sentencing entry is not a final,
appealable order.
        {¶ 2} Contrary to Duncan’s assertion, to be final and appealable, the
sentencing entry did not need to contain a disposition concerning specifications
that Duncan was charged with but was not convicted of. See State ex rel. Rose v.
McGinty, 128 Ohio St. 3d 371, 2011-Ohio-761, 944 N.E.2d 672, ¶ 3; State ex rel.
Davis v. Cuyahoga Cty. Court of Common Pleas, 127 Ohio St. 3d 29, 2010-Ohio-
4728, 936 N.E.2d 41, ¶ 2.
        {¶ 3} The December 8, 2009 sentencing entry for Duncan fully complies
with Crim.R. 32(C) and R.C. 2505.02 because it states that he was convicted by a
                                SUPREME COURT OF OHIO




jury of specified crimes, it sets forth the sentence, it is signed by the judge, and it
was entered upon the journal by the clerk of court.1 Rose at ¶ 2.
        {¶ 4} Therefore, Duncan is not entitled to the requested extraordinary
relief in mandamus to compel Judge DeWeese to enter a new sentencing entry.
                                                                         Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                _____________________
        Roy Duncan, pro se.
        James J. Mayer Jr., Richland County Prosecuting Attorney, and Jill M.
Cochran, Assistant Prosecuting Attorney, for respondent.
                                _____________________




1. The entry orders Duncan to “pay restitution for medical expenses to Kathy Ward, Richard
Miller, or providers.” In a subsequent entry denying Duncan’s motion for resentencing, the court
stated that Duncan owed no monetary restitution. The entries thus resolved any issue concerning
restitution.




                                               2